i          i        i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00361-CV

               IN RE THOMAS ENERGY SERVICES, INC., D/B/A THOMAS TOOLS


                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 24, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 17, 2009, relator filed a petition for writ of mandamus and a motion for temporary

relief for emergency stay of order compelling discovery. The court has considered relator’s petition

for writ of mandamus and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus and the motion for temporary relief are DENIED.

See TEX . R. APP . P. 52.8(a).

                                                               PER CURIAM




          … This proceeding arises out of Cause No. 6440, styled Leonardo G. Flores, Jr. v. Thomas Energy
           1

Services, Inc. D/B/A Thomas Tools and Blas Castillo, Jr., pending in the 49th Judicial District Court, Zapata County,
Texas, the Honorable Jose A. Lopez presiding.